Case 3:19-cv-17272-MAS-ZNQ Document 89 Filed 08/31/20 Page 1 of 2 PageID: 944




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


 UMG RECORDINGS, INC., et al.,

                      Plaintiffs,
                                                   Civil Action No. 19-17272 (MAS) (ZNQ)
                      v.

 RCN TELECOM SERVICES, LLC, et al.,                               ORDER

                      Defendants.


       This matter comes before the Court upon Defendants RCN Telecom Services, LLC; RCN

Telecom Services of New York, L.P.; RCN Capital Corp.; RCN Telecom Services of Philadelphia,

LLC; RCN Telecom Services of Massachusetts, LLC; Starpower Communications, LLC; RCN

Management Corporation; RCN ISP, LLC; RCN Digital Services, LLC; RCN NY LLC 1; RCN

Telecom Services (Lehigh), LLC; RCN Telecom Services of Illinois, LLC; 21st Century Telecom

Services, Inc.; and RCN Cable TV of Chicago, Inc.’s (collectively, “RCN”) Motion to Dismiss

(ECF No. 15), and upon Defendant Patriot Media Consulting, LLC’s (“Patriot”) (with “RCN” the

“Defendants”) Motion to Dismiss (ECF No. 30). Plaintiffs UMG Recordings, Inc.; Capitol

Records, LLC; Sony Music Entertainment; Arista Records LLC; Arista Music; LaFace Records

LLC; Sony Music Entertainment US Latin LLC; Volcano Entertainment III, LLC; Zomba

Recording LLC; Atlantic Recording Corporation; Bad Boy Records LLC; Elektra Entertainment

Group Inc.; Fueled by Ramen LLC; Maverick Recording Company; The All Blacks U.S.A. Inc.;

Warner Music Nashville LLC; Warner Records Inc.; Warner Records/SIRE Ventures, LLC; and

WEA International Inc. (collectively, “Plaintiffs”) opposed Defendants’ Motions (ECF Nos. 52,

53), to which Patriot and RCN replied (ECF Nos. 61, 62).
Case 3:19-cv-17272-MAS-ZNQ Document 89 Filed 08/31/20 Page 2 of 2 PageID: 945




       The Court has carefully considered the parties’ submissions and decides this matter without

oral argument pursuant to Local Civil Rule 78.1. For the reasons set forth in the accompanying

Memorandum Opinion, and for good cause shown,

       IT IS on this 31st day of August 2020, ORDERED that:

          1. RCN’s Motion to Dismiss (ECF No. 15) is DENIED.

          2. Patriot’s Motion to Dismiss (ECF No. 30) is GRANTED.

          3. Counts Three and Four of the Amended Complaint (ECF No. 9) are DISMISSED

              WITHOUT PREJUDICE.

          4. By September 21, 2020 Plaintiffs may seek leave to file a Second Amended

              Complaint addressing the deficiencies identified herein. If Plaintiffs fail to seek

              leave to file a Second Amended Complaint by September 21, 2020, Counts Three

              and Four will be dismissed with prejudice.




                                                            s/ Michael A. Shipp
                                                            MICHAEL A. SHIPP
                                                            UNITED STATES DISTRICT JUDGE




                                                2
